ORDER

PER CURIAM.
Wiley West, Defendant, appeals the motion court’s denial of his Rule 29.15 motion for post-conviction relief on his convictions of first degree murder and armed criminal action and the resulting sentences of life imprisonment without the possibility of parole and twenty years, respectively.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).